DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s remarks and amendments dated 08/19/2021. Claims 1-20 have been cancelled. Claims 21-40 are new. 

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 21 recites “the plurality of third coupling connectors is.” Presumably this was intended to be “the plurality of third coupling connectors are.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wizenberg et al. (US Patent No. 8,888,552) in view of Suzuki (US Patent No. 4,964,833).
In Reference to Claim 21-30

(Claim 22) wherein the plurality of third coupling connectors is distributed on the peripheral wall to surround the plurality of second coupling connectors (fig’s 18 and 19);
(Claim 23) [] the [third coupling connector] surface being orthogonal to the second coupling direction (side connector surfaces extend orthogonally to bottom recesses, fig’s 18 and 19);

(Claim 25) wherein the [third connector] surfaces of the plurality of third coupling connectors [] being orthogonal to the second coupling direction (side connector surfaces extend orthogonally to bottom recesses, fig’s 18 and 19);
(Claim 26) wherein the second coupling direction and the first coupling direction are opposite directions (top and bottom directions, fig’s 18 and 19), and the third coupling direction is orthogonal to the first coupling direction (side surface connection direction, fig’s 18 and 19);
(Claim 27) wherein the first coupling connector has a center axis which is a first coupling axis defining the first coupling direction (central axis of top items 1406, fig. 18A), the second coupling connector has a center axis which is a second coupling axis defining the second coupling direction (center of recesses fig. 18B), and a first coupling connector on the first coupling surface has a corresponding second coupling connector on the second coupling surface (four on the top and four on the bottom, fig’s 18); and wherein the first coupling connector and the corresponding second coupling connector are axially aligned (fig’s 18 and 19);
(Claim 28) wherein a first coupling connector on the first coupling surface is intermediate a plurality of two third coupling connectors on the peripheral wall (two side connectors on either side of and aligned with a top connector, fig’s 18 and 19), wherein a third coupling connector has a center axis which is a third coupling axis defining the third coupling direction, and wherein the 
(Claim 29) wherein a second coupling connector on the second coupling surface is intermediate a plurality of two third coupling connectors on the peripheral wall (two side connectors on either side of and aligned with a bottom recess, fig’s 18 and 19), wherein the second coupling axis intercept the third coupling axes of the two third coupling connectors (fig’s 19, central axes of bottom recesses and side connectors shown aligned / intersecting);
(Claim 30) wherein the first coupling connectors are male connectors projecting away from the first coupling surface (top items 1406, fig. 18A) and the second coupling connectors are female connectors matched and compatible with the first male connectors (bottom recesses, fig. 18B, note the recesses and projections are compatible as the smallest portion of the recesses are the same size as the projections for mating, this recitation is broad), and wherein the third coupling connector comprises male or female mating features of an inter-block connector (side connectors 1406/1408, fig’s 18 and 19).
	Wizenberg fails to teach the split shaped connector of claims 20, 23, 24, and 25. 
Suzuki teaches (claims 20/23/24/25) a split connector which is an axially split portion of an inter-block connector (split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7); the split connector having a split surface (split surfaces of split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7);
(Claim 23) wherein the split surface of a third coupling connector is flush with [a] first coupling surface or [a] second coupling surface (fig’s 6 and 7, the split surfaces are flush with both side surfaces of the block that they are on, which can be considered “coupling surfaces” 
(Claim 25) wherein the split surfaces of the plurality of third coupling connectors cooperate to define an inter-block joining plane (the plane that split surfaces of items 2’, 32A, 32B, 62C, and 62D are on, fig’s 6 and 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block of Wizenberg with the feature of partial or split connectors as taught by the building block of Suzuki for the purpose of allowing the blocks to be able to connect in a wider variety of arrangements and configurations as taught by Suzuki (column 1 lines 19-63), making the block system more versatile, and more interesting and attractive to the users. 
 	Further, the examiner notes that two identical blocks in both Wizenberg and Suzuki are being used in the rejection to teach the two block and mating features claimed. Since these references contemplate using multiple blocks in a set, it is believed that multiple of the same block are contemplated and, thus, taught. However, in the alternate view that the two blocks in mating connection are not explicit in either reference, an alternate rejection is set forth:
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the block system of Wizenberg with the feature of multiple of the same block merely as a matter of design choice, since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since both Wizenberg and Suzuki teach multiple blocks in a system, it would be obvious to merely duplicate one disclosed block for the purpose of allowing more structures to be composed, would not produce any new or unexpected result and, therefore, it not a patentable distinction. 

In Reference to Claims 31-40
 	Wizenberg teaches (Claim 31) A building block assembly comprising a plurality of component blocks including a first component block and a second component block (two items 1404, fig’s 18 and 19 and column 4 lines 39-43), wherein each component block comprises a first coupling surface on which a first type of coupling connector is disposed (fig. 18A, top surface and top surface couplers 1406, labeled in fig. 14), a second coupling surface on which a second type of coupling connector is disposed (fig. 18B, bottom surface and bottom surface recesses), and a third coupling surface which is on a peripheral wall interconnecting the first coupling surface and the second coupling surface disposed (fig’s 18A and 18B, side surfaces and side surface connectors 1406/1408, fig’s 14, 18, and 19); - wherein the first component block and the second component block are in detachable engagement, with the first type of coupling 
(Claim 32) wherein the first component block and the second component block are configured to enter into engagement in a first direction and to detach from engagement in a second direction opposite to the first direction (top and bottom connection, fig’s 18 and 19), and wherein the third type of connector is configured for making engagement with a counterpart inter-block connector in a third direction which is orthogonal to the first direction (side connections fig’s 18 and 19);
(Claim 33) [] and wherein the first [third] connector is on the third coupling surface of the first component block and the second [third] connector is on the third coupling surface of the second component block (items 1406/1408, fig’s 18 and 19);
(Claim 37) wherein the third type of connector comprise a male connector which projects in the third direction (a side item 1406, fig’s 14, 18, and 19);
(Claim 38) wherein the third type of connector comprises a plurality of [] connectors including a first [] connector and a second [] connector (side items 1406/1408), and wherein the first [] connector is on the third coupling surface of the first component block (an item 
(Claim 39) and wherein a plurality of inter-block connectors formed by the [] connectors is distributed on the peripheral wall to surround the joining plane (side items 1406/1408, fig’s 8 and 9);
(Claim 40) wherein the first type of connector extends along a first coupling axis to define a first coupling direction (central axis of top items 1406, fig. 18A), the second type of connector extends along a second coupling axis to define a second coupling direction (center of recesses fig. 18B) and the third type of connector extends along a third coupling axis to define a third coupling direction which is orthogonal to the first coupling direction (central axis of side items 1406/1408, fig’s 18 and 19); and wherein the first coupling axis and the second coupling axis are axially aligned (fig. 19).
	Wizenberg fails to teach the feature of the third connectors being formed by cooperation of the blocks of claim 31 and the split connector features of claims 33-36, 38, and 39.
	Suzuki teaches (Claim 31) a connector being formed by cooperation of [a] first component block and [a] second component block (split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7 when aligned on two blocks);
(Claim 33) wherein [a] type of connector comprises a plurality of split connectors including a first split connector and a second split connector (split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7), [];
(Claim 34) wherein the split connector comprises a split surface which is orthogonal to [a] first direction (split surfaces of split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7, orthogonal to side mating direction).

	(Claim 36) wherein the first split connector and the second split connector are in mirror symmetry (split surfaces of split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7 on one side of a first block, and on the other side of a second block are in mirror symmetry); 
(Claim 38) split connectors (split plugs 2’ and split recesses 62A, 62B, 62C, and 62D, fig’s 6 and 7); 
 (Claim 39) wherein the first component block and the second component block cooperate to define a joining plane which is a dividing plane (two items 31B, side by side form a joining plant), wherein the first split connector and the second split connector are in mirror symmetry about the joining plane (a left side of an item 31B and a right side of an item 31B mated produce mirror symmetry split connectors), [].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block of Wizenberg with the feature of partial or split connectors that mate in mirror symmetry as taught by the building block of Suzuki for the purpose of allowing the blocks to be able to connect in a wider variety of arrangements and configurations as taught by Suzuki (column 1 lines 19-63), making the block system more versatile, and more interesting and attractive to the users. 
 	Further, the examiner notes that two identical blocks in both Wizenberg and Suzuki are being used in the rejection to teach the two block and mating features claimed. Since these references contemplate using multiple blocks in a set, it is believed that multiple of the same 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the block system of Wizenberg with the feature of multiple of the same block merely as a matter of design choice, since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since both Wizenberg and Suzuki teach multiple blocks in a system, it would be obvious to merely duplicate one disclosed block for the purpose of allowing more structures to be composed, would not produce any new or unexpected result and, therefore, it not a patentable distinction. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/19/2021, with respect to the previous drawing objections and 112 rejections have been fully considered and are persuasive.  The drawing objections and 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the twistable block arrangement of Wizenberg are noted but are not relevant to the current rejection, which only uses two blocks 1404 and does not use a block 1402, nor does it use the connected twisting arrangement argued.
 The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant appears to be taking elements of the primary reference not used in the rejection and attempting to bodily incorporate those elements with the secondary reference device to come up with an unworkable device. This is not the test for obviousness. The modification, as set forth in the above rejection, merely takes blocks 1404 of Wizenberg and modifies the side connectors to be split connectors instead of full connectors as taught by the secondary reference of Suzuki in order to create a wider range of connection options. This would not destroy the primary reference block 1404, it would modify it for further connection options. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711